(Por la Corte, a propuesta del Juez Asociado Sr. "Wolf.)
Por Cuanto, en 30 de abril de 1937 confirmamos la resolución de la Comisión Industrial en este caso, que le concedía una compensación de $1,357.50 a la beneficiaría del obrero fallecido, sin asignar en nuestra sentencia suma alguna en concepto de honorarios de abo-gado por los servicios prestados ante esta Corte por el letrado de la beneficiaría;
Por Cuanto, se nos ha solicitado por dicho abogado que señale-mos una cantidad para dicho fin;
Por Cuanto, la sección 35 de la Ley núm. 45 de abril 18, 1935, pág. 251, lee como sigue:
“Artículo 35. Los obreros o empleados no necesitarán comparecer asistidos de abogados ante el Administrador del Fondo del Estado o ante la Comisión Industrial para la gestión, liquidación o resolución de sus casos, pero si deci-dieren obtener los servicios de alguno para la mejor dirección y defensa de sus casos, la Comisión Industrial fijará el tanto por ciento que deba pagársele al abogado en la gestión de una reclamación en favor del empleado u obrero o sus herederos o beneficiarios, de acuerdo con las disposiciones de esta Ley.
“En tales casos la Comisión Industrial fijará con cargo a la compensación que se conceda, el tanto por ciento que deba corresponder al abogado como ho-norarios. No se permitirá bajo ninguna circunstancia la comparecencia de agentes u otras personas en ningún caso en reclamación ante la Comisión Industrial a menos que se trate de un menor o incapacitado en el cual caso la persona que represente al menor o incapacitado no podrá cobrar suma alguna ni recibir remuneración alguna de ninguna índole por representar o ayudar en su reclamación de compensación al interesado.
*935"En los casos que sean objeto de revisión ante las cortes y en los de mandamus autorizados por esta Ley y en que se utilicen los servicios de un abo-gado, la Corte ante la cual se vea el caso fijará los honorarios que equitativa-mente debe recibir el abogado.”
Por Cuanto, al abogado solicitante ya se le ba asignado por la Comisión Industrial el 15% del montante de la indemnización en este caso por sus servicios ante dicha Comisión y ante el Adminis-trador del Fondo del Estado;
Por cuanto, entendemos que el valor razonable de sus servicios ante esta Corte no excede de $25.00;
Por tanto, se declara con lugar la moción del abogado de la be-neficiarla y se le asigna dicha suma por concepto de honorarios ante este Tribunal.
El Juez Asociado Sr. Córdova Dávila no intervino.